Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	Claims 1, 3, 5-21 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of records Shi et al. (WO 2020/029160) and Venugopal et al. (US 2020/0059283) does not disclose or render obvious the claim limitations including “ a measurement quantity information on one or more measurement quantities related to layer 1 signal to interference plus noise ratio (L1-SINR) to be reported by the UE to the gNodeB during beam reporting for a set of beams associated with the gNodeB; and
a reference signal information on a reference signal to be utilized by the UE for measuring the L1-SINR for the set of beams associated with the gNodeB, during beam reporting; determine the measurement quantity information and the reference signal information to be utilized for the set of beams for beam reporting, based on processing the beam reporting configuration signal; and determine the set of beams from a plurality of beams associated with the gNB, wherein the set of beams includes one or more beams having a highest measured SINR among the plurality of beams”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462